Title: General Orders, 31 August 1777
From: Washington, George
To: 



Head Quarters, Wilmington [Del.] August 31st 1777.
Rockingham.Arlington Abington.


Every officer commanding a troop or company is immediately to make out his muster-rolls to the first of september, that the whole army may be mustered with the utmost expedition—Officers commanding corps not annexed to any particular division, or brigade, will apply to the muster Master of the nearest division who will muster all such corps.
A General Court Martial is to sit to morrow at 9 o’clock in the morning at Mr Lawson’s at the Cross Keys near the Academy, for the trial of Lieut: Troup a prisoner in the provost. Brigadier General Knox is appointed president of this court.
Genl Potter will order two battalions of Militia, (each to be 250 strong, rather more than fewer) to march, one to Richling’s ford, and the other to Gibson’s ford, to take post on the east side of the Brandiwine, and fix upon the best ground for defending those passes.
